Case 8:18-cv-02608-SDM-AAS Document 33 Filed 12/10/18 Page 1 of 22 PageID 951




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

                              CASE NO. 8:18-cv-2608-SDM-AAS

   HEALTHPLAN SERVICES, INC.,
   a Florida corporation,

          Plaintiff,

   v.

   RAKESH DIXIT, an individual,
   FERON KUTSOMARKOS,
   an individual,
   E-INTEGRATE, INC.,
   a Florida corporation,
   KNOWMENTUM, INC,
   a Florida corporation,
   and
   MEDIA SHARK PRODUCTIONS, INC.,
   a Florida corporation,

         Defendants.
   ___________________________________/

        PLAINTIFF’S OPPOSITION TO KUTSOMARKOS’ AND E-INTEGRATE’S
                            MOTION TO DISMISS

          Plaintiff, HealthPlan Services, Inc. (“HealthPlan”), hereby submits this opposition to

   Defendants Feron Kutsomarkos’ (“Kutsomarkos”) and E-Integrate, Inc.’s (“E-Integrate”)

   Motion to Dismiss (ECF No. 25) (“Motion”).

   I.     INTRODUCTION

          As a threshold matter, E-Integrate is an administratively dissolved entity that is

   statutorily barred from defending itself in this action. This alone warrants denial of the

   Motion to Dismiss as to E-Integrate.
Case 8:18-cv-02608-SDM-AAS Document 33 Filed 12/10/18 Page 2 of 22 PageID 952




           The Complaint is well-plead.       Kutsomarkos and E-Integrate’s arguments to the

   contrary fail for the following reasons. First, the Complaint squarely meets the extremely

   low bar for notice pleading—placing all the Defendants on fair notice of the claims against

   them.     Second, the arguments about failure to name indispensable parties lack any

   substantive analysis and amount to an effort to muddle this case with unrelated disputes and

   parties that have no legal interest in the present dispute. Third, the FDUTPA count is not, as

   Defendants argue, related to the underlying agreements with HealthPlan. Rather, as alleged

   in great detail, the FDUTPA count is about Defendants’ use of HealthPlan’s intellectual

   property to deceive consumers such as Dr. Bojkovic into investing in a sham. Fourth,

   Kutsomarkos cannot avoid personal liability because she is a managing member supervising

   and benefiting from intellectual property infringement, and a direct tortfeasor. Accordingly,

   the Motion to Dismiss should be denied.

   II.     AS AN ADMINISTRATIVELY DISOLVED ENTITY, E-INTEGRATE
           CANNOT DEFEND THIS ACTION

           As a threshold matter, under Florida law, E-Integrate, Inc. cannot defend itself

   because it was administratively dissolved by the state. E-Integrate, Inc. was administratively

   dissolved on Sept. 25, 2015 for failing to file an annual report.            See Administrative

   Dissolution Notice, Exhibit 1.    A corporation that is administratively dissolved for failure to

   file an annual report and pay the applicable fees/taxes is deprived of the right to “maintain or

   defend any action in any court of this state until such report is filed and all fees and taxes

   due” are paid. Fla. Stat. § 607.1622(8). This statutory provision bars a party from defending

   an action until it has filed its annual report and paid its fees and taxes. Loudo Trailer, Inc. v.



                                                   2
Case 8:18-cv-02608-SDM-AAS Document 33 Filed 12/10/18 Page 3 of 22 PageID 953




   Bray Trailers, Inc., 2008 U.S. Dist. LEXIS 127786, *3-4 (M.D. Fla. Mar. 14, 2008).

   III.   STANDARDS FOR MOTIONS TO DISMISS

          The threshold of sufficiency that a complaint must meet is low. Ancata v. Prison

   Health Servs. Inc., 769 F.2d 700, 703 (11th Cir. 1985). It is well settled that a complaint

   should not be dismissed for failure to state a claim “unless it appears beyond a reasonable

   doubt that the plaintiff can prove no set of facts” that would entitle the plaintiff to relief.

   Conley v. Gibson, 355 U.S. 41, 45 (1957); Bracewell v. Nicholson Air Services, Inc., 680

   F.2d 103,104 (11th Cir. 1982). In deciding a motion to dismiss, courts are constrained to the

   four corners of the complaint. See Crowell v. Morgan Stanley Dean Witter Services, Co.,

   Inc., 87 F. Supp. 2d 1287 (S.D.Fla.2000). Additionally, in its examination of the complaint,

   a court must accept a plaintiff's well-pled facts as true and construe the complaint in the light

   most favorable to plaintiff. Sundance Apts. I, Inc. v. Gen. Elec. Capital Corp., 581 F. Supp.

   2d 1215, 1219 (S.D. Fla. May 6, 2008) (Citations omitted).

   IV.    THE COMPLAINT IS NOT A SHOTGUN PLEADING BECAUSE IT
          ARTICULATES CLAIMS WITH ENOUGH CLARITY FOR DEFENDANTS
          TO RESPOND

          HealthPlan’s Complaint is not a shotgun pleading. The Eleventh Circuit has long

   characterized a shotgun pleading as “[a] complaint that fails to articulate claims with

   sufficient clarity to allow the defendant to frame a responsive pleading.” Lampkin-Asam v.

   Volusia County Sch. Bd., 261 F. App’x 274, 277 (11th Cir. 2008); Anderson v. District Bd. of

   Tr. of Cent. Florida Cmty Coll., 77 F. 3d 364, 366 (11th Cir. 1996) (explaining that shotgun

   pleadings are those in which it is “virtually impossible to know which allegations of fact are

   intended to support which claim(s) for relief.”). Pursuant to Rule 8(a)(2), the “Plaintiff has


                                                  3
Case 8:18-cv-02608-SDM-AAS Document 33 Filed 12/10/18 Page 4 of 22 PageID 954




   the burden to provide Defendants with a ‘short and plain statement of the claim’” showing

   that the pleader is entitled to relief.    See Anderson, 77 F. 3d at 366.        The common

   characteristic of all shotgun pleadings is the failure to give adequate notice, pursuant to Fed.

   R. Civ. P. 8, to apprise defendants of the claims against them and the grounds for each claim.

   Yeyille v. Miami Dade Cty. Pub. Sch., 643 F. App'x 882, 884 (11th Cir. 2016).

          A. The Complaint Does Not Fall Within Any Of The Four Recognized Types of
             Shotgun Pleadings

          The Eleventh Circuit recognizes four basic types of shotgun pleadings: (1) those in

   which “each count adopts the allegations of all preceding counts”; (2) those that do not re-

   allege all preceding counts but are “replete with conclusory, vague, and immaterial facts not

   obviously connected to any particular cause of action”; (3) those that do not separate each

   cause of action or claim for relief into a different count; and (4) those that assert multiple

   claims against multiple defendants without specifying which applies to which. Yeyille, 643

   F. App'x at 884. The Complaint does not fall within any of these four recognized types of

   shotgun pleadings.

                  1. The Counts In The Complaint Do Not Adopt Allegations Of All
                     Preceding Counts

          A review of the Complaint reveals that each Count against Defendants incorporates

   by reference the factual allegations of its general allegations in paragraphs 1-72, not all

   preceding allegations of all preceding counts. Compl. ¶¶ 73, 85, 93, 98, 116, 123, 131, 138,

   and 145, ECF No. 1. Florida district courts, including this one, have found that incorporating

   general factual allegations into all counts does not make a complaint a de facto shotgun

   pleading. See Lockheed Martin Corp. v. Boeing Co., 314 F. Supp. 2d 1198, 1207 (M.D. Fla.


                                                  4
Case 8:18-cv-02608-SDM-AAS Document 33 Filed 12/10/18 Page 5 of 22 PageID 955




   Apr. 23, 2004) (finding that incorporating 168 paragraphs of general allegations into each

   count did not make complaint a shotgun pleading); see also JPMorgan Chase Bank, N.A. v.

   Hayhurst Mortg. Inc., 2010 U.S. Dist. LEXIS 107661, *3 (S.D. Fla. Oct. 8, 2010)

   (acknowledging that the plaintiff can incorporate its general allegations into each separate

   count without automatically transforming the operative complaint into an impermissible

   shotgun pleading).

                  2. The Complaint Is Not Replete With Conclusory, Vague, and
                     Immaterial Facts

          Defendants also argue that the Complaint is a shotgun pleading because it includes

   “hearsay materials” that Defendants maintain are “not obviously connected to the

   prosecution of this cause of action.” Motion, p. 4. First, as a threshold matter, “hearsay is a

   rule of evidence, not applicable to a pleading.” See Pronman v. Styles, 2013 U.S. Dist.

   LEXIS 104995, at *8-9 (S.D. Fla. July 26, 2013) (holding that the admissibility of evidence

   is determined at trial). As such, Defendants’ hearsay argument lacks merit.

          Second, the referenced materials cited in the Complaint are directly relevant to

   HealthPlan’s claims. For example, the Amended Complaint in Bojkovic v. Dixit, which is

   referenced in HealthPlan’s Complaint, is titled “Defendants Stole the FIT Software Exchange

   Platform from HPS.” See Motion, Exhibit A, p20, ECF No. 25. It is difficult to imagine an

   exhibit more probative of HealthPlan’s claims in this case. 1 In this regard, HealthPlan’s

   reference to facts from the Bojkovic litigation is permissible. Strougo v. Barclays PLC, 105 F.

   Supp. 3d 330, 343 (S.D.N.Y Apr. 24, 2015) (permitting plaintiffs to borrow allegations from




                                                 5
Case 8:18-cv-02608-SDM-AAS Document 33 Filed 12/10/18 Page 6 of 22 PageID 956




   a prior-filed complaint). Third, the three contracts included as Exhibits 1-3 to the Complaint

   show steps taken by HealthPlan to preserve the secrecy of its trade secrets. Moreover, the

   contracts of Exhibits 2 and 3 are the subject of HealthPlan’s counts VIII and IX for breach of

   contract. Fourth, E-Integrate’s argument that it should not be lumped together with other

   Defendants is self-defeating. The fact that E-Integrate understands the claims enough to

   assert substantive arguments about pre-existing property/residuals (Motion, p6) establishes

   that E-Integrate has fair notice of the specific claims against it, thus satisfying Rule 8.

                       3. The Complaint Properly Separates Each Cause of Action Into
                          Separate Counts

              The Complaint complies with Fed. R. Civ. P. 10(b), which requires a party to state its

   claims for relief in numbered paragraphs and in separate counts. See, e.g., Anderson, 77 F. 3d

   at 366. The Complaint has numbered paragraphs, and the claims for relief are segregated

   into nine discrete Counts; each Count clearly delineates the offending Defendant(s). As a

   result, HealthPlan did not violate Rule 10(b)’s one claim per count requirement.

                       4. The Complaint Specifies The Claim(s) Against Each Defendant

              Defendants argue that the Complaint “asserts multiple claims against multiple

   Defendants without specifying which of the Defendants are responsible for which acts or

   omissions, or which of the Defendants the claims are brought against.” Motion, p. 5. There

   is nothing improper about lumping together defendants in alleging claims for relief from

   actions by the Defendants acting jointly. See Sams v. Prison Health Services, Inc., 2007 U.S.

   Dist. LEXIS 97811, *9 (M.D. Fla. Mar. 14, 2007) (stating that the lumping together of


   1
       To be clear, the Bojkovic litigation claims do not assert any claims that materially affect, or which themselves


                                                              6
Case 8:18-cv-02608-SDM-AAS Document 33 Filed 12/10/18 Page 7 of 22 PageID 957




   defendants into categories is permissible under both Fed. R. Civ. P. 8(a) and 12(b)(6)). A

   complaint against multiple defendants is read as making the same allegation against each

   defendant individually. Id. Here, each count alleges which defendants acted together as well

   as the cause of action they each violated. Indeed, the heading of each count identifies each

   accused Defendant by name. This is not an instance where all Defendants were mindlessly

   named in all counts. To the contrary, each individual Defendant was specifically identified

   only in the counts against that individual Defendant.

            Defendants’ insistence on extremely detailed allegations as to precise activities of

   each Defendant goes far beyond providing adequate notice to each Defendant, which is all

   that is required by Rule 8. See FTC v. Centro Natural Corp., 2014 U.S. Dist. LEXIS

   180549, *18 (S.D. Fla. Dec. 10, 2014) (holding that the plaintiff’s failure to separately allege

   the precise activities of 11 defendants was proper even under the heightened pleading

   requirements of Rule 9(b)).

            Further, Defendants incorrectly argue that Weiland v. Palm Beach County Sheriff’s

   Office, 792 F.3d 1313 (11th Cir. 2015) establishes a bright-line prohibition against grouping

   several parties in one count.            Even under Weiland, grouping several parties is only

   impermissible when a claim does not provide individual Defendants with adequate notice of

   the claims against them. Weiland, 792 F.3d at 1323. Courts permit claims against multiple

   defendants where the activities undertaken by each defendant were alleged. See, e.g., FTC v.

   Centro Natural Corp., 2014 U.S. Dist. LEXIS 180549 (S.D. Fla. Dec. 10, 2014) (holding that



   are materially affected by HealthPlan’s claims in the present action. See infra, Section V, p10.


                                                           7
Case 8:18-cv-02608-SDM-AAS Document 33 Filed 12/10/18 Page 8 of 22 PageID 958




   failure to separately allege the precise activities of the individual defendants in a group did

   not compel dismissal for failure to state a claim, even under the heightened pleading standard

   of Rule 9(b)). As mentioned above, this is precisely the case here because the Complaint

   specifically alleges, to the extent practicable at this stage of the pleadings, individual actions

   each Defendant committed.

          B. Lastly, Defendants argue that HealthPlan must parse the precise activities
             undertaken by each individual, and the specific activities of entities closely
             held/controlled by such individuals. Motion, pp. 5-6. Defendants specifically
             identify Count I, ¶¶ 81-83 as an example of the need for more detailed facts about
             each Defendant. The Defendants overlook, however, the express allegations that
             Dixit and Kutsomarkos worked together, and own(ed) or controlled the remaining
             Defendants identified in ¶¶ 81-83. (Compl. ¶¶ 22, 36, 47, 61-63, ECF No. 1)
             Combined with the general allegations about E-Integrate’s, Dixit’s and
             Kutsomarkos’ individual and joint conduct (see Compl. ¶¶ 56, 58-72), which are
             incorporated into Count I (Compl. ¶ 73), the Defendants each have full and fair
             notice of the trade secret misappropriation alleged against them in Count I. The
             same applies for Counts II-IX.The Complaint Provides A Short And Concise
             Statement Of Each Claim For Relief

          The Complaint complies with Fed. R. Civ. P. 8(a)(2) because it is not “confusing,

   incoherent, and clogged with seemingly irrelevant factual allegations.” Lampskin- Asam, 261

   F. App’x at 277. On its face, the Complaint is coherent. In general allegations marked by

   guidepost headings, the Complaint identifies the parties (¶¶ 6-15), HealthPlan’s software

   platform at issue and related intellectual property (¶¶ 16-34), and Defendants’ extensive

   misconduct resulting in this dispute (¶¶ 35-71). The Complaint concludes with nine separate

   and distinct counts, each of which succinctly claims relief against each respective defendant.

   The Complaint is detailed enough to place Defendants on notice as to the allegations against

   them, thus meeting the requirements of Fed. R. Civ. P. 8. The Complaint hardly can be

   compared to the types of complaints that courts classify as “quintessentially” shotgun


                                                   8
Case 8:18-cv-02608-SDM-AAS Document 33 Filed 12/10/18 Page 9 of 22 PageID 959




   pleadings. See, e.g., Magluta v. Samples, 256 F.3d 1282, 1284 (11th Cir. 2001) (“each count

   is replete with factual allegations that could not possibly be material to that specific count,

   and any allegations that are material are buried beneath innumerable pages of rambling

   irrelevancies.”).

          C. The Appropriate Remedy For Shotgun Pleadings Is A Motion for a More
             Definitive Statement Rather Than A Motion to Dismiss

          Even if the Complaint were a shotgun pleading, which it is not, the appropriate

   remedy and proper procedure would be for the Court to order an amendment of the

   Complaint, not to dismiss the entire action. The Eleventh Circuit has long held that when

   confronted with a shotgun pleading, the appropriate remedy is to move for a more definite

   statement pursuant to Fed. R. Civ. P 12(e). Anderson, 77 F.3d at 366.

   V.     FOCUS IT, LLC, BOJKOVIC, AND ULTRAMATICS                                  ARE     NOT
          INDISPENSIBLE PARTIES TO THIS ACTION

          To grant a dismissal for failure to join an indispensable party under Federal Rule of

   Evidence 19(a), courts within the Eleventh Circuit must determine “either that complete

   relief cannot be granted with the present parties or the absent party has an interest in the

   disposition of the current proceedings.” Laker Airways, Inc. v. British Airways, PLC, 182

   F.3d 843, 847 (11th Cir. 1999) (citing Wymbs v. Republican State Exec. Comm., 719 F.2d

   1072, 1079 (11th Cir. 1983)). The burden is on the moving party “to show the nature of the

   unprotected interests of the absent parties.” W. Peninsular Title Co. v. Palm Beach Cty., 41

   F.3d 1490, 1492 (11th Cir. 1995). Here, Defendants fall woefully short of showing the

   nature of the unprotected interest of absent parties. Defendants make no showing of how, in

   the absence of other parties: (1) HealthPlan cannot receive complete relief from the


                                                 9
Case 8:18-cv-02608-SDM-AAS Document 33 Filed 12/10/18 Page 10 of 22 PageID 960




    Defendants, or (2) the absent parties’ interests will be adjudicated in this case.

           A. Focus IT, LLC

           Defendants argue that Focus IT, LLC is an indispensable party because it is a

    partnership under Florida’s Revised Uniform Partnership Act (“FRUPA”) that “may sue and

    be sued in the name of the partnership” and that, accordingly, “Defendants are not protected

    from a separate or concurrent action against them by the ‘Dixit-Bojkovic’ Partnership (a/k/a

    ‘FOCUS IT LLC’).” Motion, p. 9. However, Defendants do not identify any “separate or

    concurrent action” that could be asserted against them by the “Dixit-Bojkovic Partnership

    (a/k/a FOCUS IT LLC).” That is, Defendants’ possibly separate or concurrent action is

    purely hypothetical. It is exactly for this reasons that courts find that the fact that a defendant

    may be liable in a hypothetical future action is not enough to make a third party necessary to

    a suit. Mandel v. Howard, 2012 U.S. Dist. LEXIS 43948, *11 (S.D. Fla. March 28, 2012).

    Moreover, even if Focus IT, LLC could sue Defendants, it would not be for the same causes

    of action and facts as in this case and therefore, would not lead to double, multiple, or

    inconsistent obligations.

           B. Michael Bojkovic

           The only reference to Michael Bojkovic (“Dr. Bojkovic”) is in the “introduction and

    summary” and heading in Section II of Defendants’ Motion. Motion, pp. 3 and 7. Given

    this, the Court has nothing to address relative to that purported part of Defendants’ motion.

    See Variable Annuity Life Ins. Co. v. Dull, 2009 U.S. Dist. LEXIS 96555, fn. 1 (S.D. Fla.

    Sept. 21, 2009) (refusing to consider defendant’s motion to dismiss for failure to join an

    indispensable party because defendant did not provide any analysis, argument or authority in

                                                    10
Case 8:18-cv-02608-SDM-AAS Document 33 Filed 12/10/18 Page 11 of 22 PageID 961




    support of same).

           In any case, Dr. Bojkovic is not an indispensable party because complete relief can be

    granted with the present parties and he does not have an interest in the disposition of the

    current proceedings.    Dr. Bojkovic, it appears, was merely a victim of Defendants’

    misconduct, not a perpetrator of it.    Indeed, while Dr. Bojkovic may bear witness to

    Defendants’ wrongdoing, Defendants are silent about how Dr. Bojkovic engaged in any

    misconduct that would make him liable for the counts-in-suit in this case, i.e., trade secret

    misappropriation, unfair competition, FDUTPA violations, copyright infringement or breach

    of contract. Further, Dr. Bojkovic is aware of the present action but has neither sought to

    intervene nor furnished an affidavit of interest. Additionally, Defendants do not show how

    they are at risk of double, multiple or inconsistent liability from a failure to name Dr.

    Bojkovic here.

           C. Ultramatics

           Defendants’ allegation that Ultramatics is an indispensable party is based on

    conclusory statements: “a failure to join Ultramatics would subject Defendants to a

    substantial risk of incurring double, multiple or otherwise inconsistent obligations;” and

    “Plaintiff or Defendant could commence another suit related to the same claim, invoices, and

    software” if Ultramatics “is not bound by the outcome of this matter.” Motion, p. 10.

    Similar to Defendants’ argument with respect to Focus IT, LLC, the type of suit Defendants

    offer is purely hypothetical and does not warrant dismissal of the present action. Mandel, at

    *11.

           Defendants present no authority or facts to support these arguments, and thus have

                                                 11
Case 8:18-cv-02608-SDM-AAS Document 33 Filed 12/10/18 Page 12 of 22 PageID 962




    failed to meet their burden. Variable, at fn. 1.

    VI.    THE COMPLAINT PROPERLY PLEADS A FDUTPA COUNT REGARDING
           DEFENDANTS’ MULTIPLE DECEPTIVE ACTS.

           The FDUTPA count in this case squarely meets the notice pleading standard. To

    plead a cause of action for damages under the FDUTPA, a party must sufficiently allege: “(1)

    a deceptive act or unfair practice; (2) causation; and (3) actual damages.” Sundance, 581 F.

    Supp. 2d at 1220 (citing Rollins, Inc. v. Butland, 951 So. 2d 860, 869 (Fla. 2d DCA 2006)).

           A. The Complaint Properly Alleges Deceptive Acts, Unfair Competition, and

               Causation

           In assessing whether an act is a deceptive or unfair practice, “[t]he Florida Supreme

    Court has noted that ‘deception occurs if there is a representation, omission, or practice that

    is likely to mislead the consumer acting reasonably in the circumstances, to the consumer's

    detriment.’” Id. (citing Zlotnick, 480 F.3d 1281, 1284 (11th Cir. 2007). Further, in Sundance,

    an allegation that the deception resulted in harm to the plaintiff was sufficient to meet the

    causation requirement. Id. at 1221.

           Multiple courts have found that selling infringing intellectual property to consumers

    supports a FDUTPA violation. Courts have found that deceptively using, selling, and/or

    disseminating infringing intellectual property to consumers, rather than just engaging in such

    infringement, supports a FDUTPA violation. Pegasus Imaging Corp. v. Northrop Grumman

    Corp., 2008 U.S. Dist. LEXIS 99985, *11 (M.D. Fla. Nov. 25, 2008) (holding that plaintiff’s

    allegation that defendants provided copyrighted software material to end users created an

    inference of a likelihood of consumer confusion under FDUTPA); R. Miller Architecture,



                                                   12
Case 8:18-cv-02608-SDM-AAS Document 33 Filed 12/10/18 Page 13 of 22 PageID 963




    Inc. v. Edgington Enters., Inc., 2006 U.S. Dist. LEXIS 95238 (M.D. Fla. Feb. 12, 2007)

    (finding that the plaintiff has a viable FDUTPA claim by alleging that defendant's “deceptive

    misuse” of the plaintiff’s architectural plans in a "passing off" scheme could cause

    "confusion" and "potential liability"); Myeress v. Marmont Hill, Inc., 2018 U.S. Dist. LEXIS

    183153, *8 (S.D. Fla. Oct. 25, 2018) (finding that plaintiff’s allegation that defendants

    distributed certificates of authenticity that falsely claimed originality and genuineness of

    plaintiff’s copyrighted work constituted an unfair and deceptive practice under FDUTPA).

           Kutsomarkos and E-Integrate completely misstate the Plaintiff’s FDUPTA claim with

    a straw man argument about some breach of contract claim. Here, however, the FDUTPA

    count relates to Defendants’ unlawful use of HealthPlan’s intellectual property to deceive

    consumers into investing in a sham company that had no rights in the intellectual property.

    Compl. ¶¶ 59-72 and 85, ECF No. 1. The Complaint expressly alleges that Defendant E-

    Integrate took copies of HealthPlan’s source code and trade secrets. Compl. ¶ 60, ECF No.

    1. Further, Defendant Kutsomarkos took up-to-date, copyrighted marketing materials and

    other trade secrets from HealthPlan. Compl. ¶ 59, ECF No. 1. Kutsomarkos provided

    HealthPlan’s copyrighted marketing scripts and other misappropriated materials and trade

    secrets to Dixit and others.   Compl. ¶ 61, ECF No. 1.        Kutsomarkos and Dixit then

    “rebranded” and “repackaged” HealthPlan’s intellectual property as their own “Fit” system.

    Compl. ¶¶ 62-63, ECF No. 1. Together, Kutsomarkos and Dixit presented the repackaged

    “Fit” system to Dr. Bojkovic. Compl. ¶ 67, ECF No. 1. Specifically, they made the

    presentations with the purpose of deceiving consumers, such as Dr. Bojkovic, into investing

    in a sham company. Compl. ¶ 59, ECF No. 1. Consumers, such as Dr. Bojkovic, were likely

                                                 13
Case 8:18-cv-02608-SDM-AAS Document 33 Filed 12/10/18 Page 14 of 22 PageID 964




    to be and actually were confused and defrauded by Defendant’s conduct. Compl. ¶ 71, ECF

    No. 1. Such acts, viewed in a light most favorable to HealthPlan, constitute representations,

    omissions and practices likely to deceive consumers acting reasonably in the circumstances.

    Accordingly, the Complaint meets the “deception” element of a FDUTPA count.

           The Complaint likewise meets the “causation” element of FDUTPA. The Complaint

    alleges that HealthPlan suffered actual damages as a result of the deceptive acts of

    Kutsomarkos and E-Integrate. Compl. ¶ 89, ECF No. 1. In addition, the Complaint alleges

    that Defendants’ deceptive acts in taking HealthPlan’s intellectual property for use by third

    parties harmed HealthPlan because it devalued what otherwise was HealthPlan’s exclusively

    owned intellectual property. Compl. ¶ 91, ECF No. 1. These allegations, viewed in a light

    most favorable to HealthPlan, meet the causation element of FDUTPA.

           Kutsomarkos and E-Integrate’s FDUTPA argument incorrectly focuses on underlying

    agreements with HealthPlan. Motion to Dismiss 11, ECF No. 25. As detailed supra Section

    VI.A at 11, however, it is Defendants’ misuse of HealthPlan’s intellectual property to deceive

    consumers into sham investments that is the basis for the FDUTPA count, not the underlying

    agreements.

           B. The Complaint Properly Alleges Damages Theories

           To provide proper notice of its FDUTPA claims, plaintiffs are only required to allege

    a theory that would entitle them to actual damages, not the facts needed to determine the

    precise amount they would receive if they were to prevail. Coffey v. WCW & Air, Inc., 2018

    U.S. Dist. LEXIS 148122, *20 (N.D. Fla. Aug. 30, 2018); Felice v. Invicta Watch Co. of Am.,

    2017 U.S. Dist. LEXIS 122895, *13 (S.D. Fla. Aug. 4, 2017).

                                                 14
Case 8:18-cv-02608-SDM-AAS Document 33 Filed 12/10/18 Page 15 of 22 PageID 965




           HealthPlan alleges that Kutsomarkos’ and E-Integrate’s deceptive and unfair trade

    practices actually damaged HealthPlan.      (Compl. ¶ 91, ECF No. 1)         According to the

    Complaint, HealthPlan has not yet determined the amount of damage caused by Defendants’

    misconduct. (Compl. ¶ 90, ECF No. 1) Nevertheless, HealthPlan plead at least two damage

    theories. One damage theory is that a minimum measure of damages is the amount paid to

    create the intellectual property that Defendants used in their deceptive acts. (Compl. ¶ 90,

    ECF No. 1) Another damage theory is that the Defendants’ deceptive acts diminished the

    value of HealthPlan’s intellectual property. (Compl. ¶ 91, ECF No. 1)

           At the motion to dismiss stage, these two damage theories satisfy the minimum

    pleading requirements. Id.

           C. Defendants’ Deceptive Acts Occurred Within the Statute of Limitations

           Defendants incorrectly argue that the deceptive acts at issue occurred outside the

    statute of limitations. They do this by incorrectly focusing their arguments on agreements

    between HealthPlan, E-Integrate and Media Shark. Motion to Dismiss 13, ECF No. 25. As

    detailed supra at Section V.A. at 12-13, the alleged FDUTPA violations relate to Defendants’

    deceptive use of HealthPlan’s intellectual property in a manner likely to deceive third parties.

    Such deception occurred well within the statute of limitations.

           A FDUTPA action must be brought within four years of the occurrence of a violation

    or two years of the last payment in a transaction involved in a violation of the law, whichever

    is later. Fla. Stat. §§ 501.207(5), 95.11(3)(f). Under Florida law, a cause of action accrues,

    for statute of limitations purposes “when the last element constituting the cause of action

    occurs.” Sundance, 581 F. Supp. 2d at 1223. (citations omitted).


                                                  15
Case 8:18-cv-02608-SDM-AAS Document 33 Filed 12/10/18 Page 16 of 22 PageID 966




           In this case, to fall within the statute of limitations, the last element of the alleged

    FDUTPA violations must have occurred after October 23, 2014 (i.e., within four years of the

    filing of the Complaint). As alleged in the Complaint, the deceptive acts at issue include

    Kutsomarkos’ and E-Integrate’s use of HealthPlan’s intellectual property to deceive

    consumers, including Dr. Bojkovic, deceptive acts occurring after Dixit’s 2014 termination

    from HealthPlan.    (Compl. ¶ 3, ECF No. 1)         Further, Kutsomarkos and E-Integrate’s

    misconduct happened “[w]ithin months of Dixit’s termination,” when Dixit and Kutsomarkos

    “induced others to invest in the development of Focus IT, LLC.” (Compl. ¶ 59, ECF No. 1)

    As alleged, this happened “beginning in or around late 2014.” (Compl. ¶ 127, ECF No. 1)

    Viewed in a light most favorable to HealthPlan, such allegations certainly make it plausible

    that the complained of conduct occurred after Oct. 23, 2014, and thus within the statute of

    limitations.   Further still, Defendants’ Motion itself references Defendants’ FDUTPA

    violations extended through as recently as January 5, 2016, well within the statute of

    limitations. Motion, p8, citing Amended Compl., ¶ 45.

           D. The Complaint Properly Alleges that Kutsomarkos Directly Participated in
              FDUTPA Violations

           Kutsomarkos argues that there is no mention in the Complaint of her direct

    participant deceptive acts. Motion to Dismiss 15-16, ECF No. 25. The Complaint directly

    contradicts this. It expressly accuses Kutsomarkos of directly creating the rebranded “Fit”

    demonstration package (Compl. ¶ 63, ECF No. 1), presenting it to others (Compl. ¶ 67, ECF

    No. 1) and actually succeeding at deceiving a consumer (Compl. ¶ 71, ECF No. 1).

           E. A Bond is Inappropriate Because the FDUTPA Count Is Not Frivolous

             A bond requirement is only appropriate when needed to “provide defendants an

                                                 16
Case 8:18-cv-02608-SDM-AAS Document 33 Filed 12/10/18 Page 17 of 22 PageID 967




    opportunity for redress for harassment rather than to discourage plaintiffs from seeking

    access to the courts.” Commodores Entm’t Corp. v. McClary, 2015 U.S. Dist. LEXIS 13251

    (M.D. Fla. Feb. 4, 2015) (citations omitted). For a defendant to demonstrate the necessity

    for a bond, the defendant must present evidence “directed towards the merits of the cause of

    action which is being prosecuted.” Hamilton at 1235. Only plaintiffs “whose suits appear to

    be without merit are subject to the requirement.” Id.

           Not surprisingly, as a matter of course, Florida courts deny requests for a plaintiff to

    post a bond at the pleading stage of a case. Clipper Marine, Ltd. v. Marlow-Hunter, LLC,

    2014 U.S. Dist. LEXIS 173566, *11 (M.D. Fla. Dec. 16, 2014) (finding it “inappropriate”

    under § 501.211 to require plaintiff to post a bond because it was not apparent to the Court

    that the plaintiff’s FDUTPA claim lacks merit and was asserted for the sole purpose to harass

    defendant); Delta Air Lines, Inc. v. Network Consulting Assocs., 2014 U.S. Dist. LEXIS

    122072, fn. 6 (M.D. Fla. Sept. 2, 2014) (“To the extent that the [defendants] also request that

    the Court require Plaintiff to post a bond in connection with this claim, pursuant to Florida

    Statute § 501.211(3), the Court denies the request.”). Moreover, a court may only require the

    party instituting a FDUTPA action to post a bond after hearing evidence as to the necessity

    for the bond. Fla. Stat. § 501.211(3) (2018). Without a hearing first, the Middle District has

    denied a request to post a pond as premature. Commodores Entm’t Corp. v. McClary, 2015

    U.S. Dist. LEXIS 13251, *9 (M.D. Fla. Feb. 4, 2015).

           The present FUDTPA count is robust and well-founded on detailed allegations about

    Kutsomarkos’ deceptive conduct. As noted above, Kutsomarkos created the rebranded “Fit”

    demonstration package (Comp. ¶ 63, ECF No. 1), presented it to others (Compl. ¶ 67, ECF

                                                  17
Case 8:18-cv-02608-SDM-AAS Document 33 Filed 12/10/18 Page 18 of 22 PageID 968




    No. 1) and actually succeeding at deceiving consumers by her deceptive acts (Compl. ¶ 71,

    ECF No. 1).       Moreover, the allegations are supported by Kutsomarkos’ own sworn

    deposition testimony conceding she presented a script that was the “exact script” she had

    used with HealthPlan’s clients and that she had demonstrated to consumers a system that had

    an “identical” look and feel as HealthPlan’s system. (Compl. ¶¶ 68-69, ECF No. 1) Such

    allegations overcome any argument that the FDUTPA count is frivolous or brought to harass

    Kutsomarkos. Given that HealthPlan’s FDUTPA count has merit on its face, this is not the

    type of FDUTPA count that warrants a bond of any kind.

    VII.   THE CORPORATE VEIL DOES NOT SHIELD KUTSOMARKOS FOR
           MISCONDUCT AS AN OWNER/MANAGER WHO PERSONALLY
           BENEFITED, AND AS A DIRECT TORTFEASOR

           It is long-settled that corporate officers who supervise infringing conduct for financial

    gain are personally liable for their conduct. The Eleventh Circuit held in Southern Bell Tel.

    & Tel. v. Associated Tel. Directory Publishers, 756 F.2d 801 (11th Cir. 1985), that “[a]n

    individual, including a corporate officer, who has the ability to supervise infringing activity

    and has a financial interest in that activity, or who personally participates in that activity is

    personally liable for the infringement.” Id. at 811. Such an individual may be held liable

    even if ignorant of the infringement. Id. Moreover, individual defendants may be found

    personally liable for both copyright and trademark infringement. See Southern Bell Tel. &

    Tel., 756 F.2d at 811; Chanel, Inc. v. Italian Activewear of Fla., 931 F.2d 1472, 1477 (11th

    Cir. 1991) (“If an individual actively and knowingly caused the infringement, he is

    personally liable.”).

           This Court follows Southern Bell. In EMI April Music, Inc. v. Ocala Hospitality


                                                   18
Case 8:18-cv-02608-SDM-AAS Document 33 Filed 12/10/18 Page 19 of 22 PageID 969




    Grp., LLC, this Court found that the plaintiff alleged facts sufficient to support personal

    liability for managing members, owners, officers or directors of an infringing corporate

    entity. 2016 U.S. Dist. LEXIS 175038, *5 (M.D. Fla. Aug. 30, 2016). In that case, the

    plaintiff alleged that defendant Douglas Perera was a managing member, owner, officer, or

    director of Ocala Hospitality Group, and that he was responsible for the control,

    management, operation and maintenance of the affairs of Ocala Hospitality Group. Id. The

    plaintiff also alleged that Perera had derived a financial benefit from the infringing activities

    of the entity. Id. Likewise, in Broad. Music, Inc. v. Joint Bar & Grill, LLC, the court found

    that the Complaint set forth sufficient factual allegations to support a vicarious liability claim

    for copyright infringement. 2012 U.S. Dist. LEXIS 186206, *8-9 (S.D. Fla. Dec. 11, 2012).

    There, the defendant managed the corporate defendant’s infringing activities, had the right

    and ability to supervise the company and its activities, and had a direct financial interest in

    the corporate defendant. Id.

           Florida courts also recognize that plaintiffs need not pierce the corporate veil in order

    to hold a defendant responsible for directly participating in copyright infringement. Myeress

    v. Marmont Hill, Inc., 2018 U.S. Dist. LEXIS 183153, *9 (M.D. Fla. Oct. 25, 2018). In

    Myeress, this Court held that a plaintiff need not pierce the corporate veil “if an individual is

    a direct participant in the alleged improper conduct.” Id. There, it was sufficient that the

    plaintiff alleged that the individual defendants, jointly committed all the conduct underlying

    plaintiff’s claims. Id. This court reasoned “Myeress is not dragging Taj into the case as a

    corporate officer, but as an individual tortfeasor. The Complaint thus states claims for which

    Taj can be held personally liable.” Myeress, at *8-9.


                                                   19
Case 8:18-cv-02608-SDM-AAS Document 33 Filed 12/10/18 Page 20 of 22 PageID 970




           The Complaint in this case expressly meets the requirements for a finding of personal

    liability by Kutsomarkos for misappropriation of trade secrets, FDUTPA violations, unfair

    competition, and direct/indirect copyright infringement by and through Media Shark. First,

    the Complaint alleges that “as an owner of Media Shark at relevant times, Kutsomarkos had

    the right and ability to control the infringing acts of Media Shark.” (Compl. ¶ 135, ECF No.

    1, see Compl. ¶ 22) Second, according to the Complaint, “Kutsomarkos obtained a direct

    financial benefit in the form of significant payments from at least Media Shark in connection

    with Media Shark’s direct infringement of the HealthPlan Copyrights and use of the

    Infringing Works.” (Compl. ¶ 136, ECF No. 1) Without more, these allegations render

    Kutsomarkos personally liable for her misconduct on behalf of Media Shark.

           Further, Kutsomarkos is liable for her acts as a direct tortfeasor. For example, as

    alleged in the Complaint, “Kutsomarkos induced the infringing acts of Media Shark and

    Knowmentum by knowingly and intentionally inducing such entities, through her own

    conduct… to at least reproduce, copy, distribute copies of prepare derivative works based on

    the HealthPlan Copyrighted Videos and the HealthPlan Copyrighted Scripts….” (Compl. ¶

    127, ECF No. 1) For the same reasons, Kutsomarkos is personally liable for her acts as a

    tortfeasor in the theft of trade secrets, FDUTPA violations, unfair competition, and

    direct/indirect copyright infringement.

    VIII. CONCLUSION

           For the reasons stated herein, the Motion to Dismiss should be denied.




                                                 20
Case 8:18-cv-02608-SDM-AAS Document 33 Filed 12/10/18 Page 21 of 22 PageID 971




          Dated: December 10, 2018    Respectfully Submitted,

                                      By: /s/ Alejandro J. Fernandez
                                       Alejandro J. Fernandez
                                       Fla. Bar No. 32221
                                       Board Certified in Intellectual Property Law
                                       E-mail: AFernandez@BrinksGilson.com
                                       Stephen J. Leahu
                                       Fla. Bar. No. 54037
                                       Board Certified in Intellectual Property Law
                                       E-mail: SLeahu@BrinksGilson.com
                                       BRINKS GILSON & LIONE, P.A.
                                       401 E. Jackson Street, Suite 3500
                                       Tampa, FL 33602
                                       Telephone No. (813) 275-5020
                                       Telefacsimile No. (305) 275-5021

                                       William H. Frankel
                                       IL ARDC No. 3127933
                                       Admitted Pro Hac Vice
                                       wfrankel@brinksgilson.com
                                       Andrew J. Avsec
                                       IL ARDC No. 6292313
                                       Admitted Pro Hac Vice
                                       aavsec@brinksgilson.com
                                       BRINKS GILSON & LIONE, P.C.
                                       NBC Tower, Suite 3600
                                       455 N. Cityfront Plaza Drive
                                       Chicago, Illinois 60611
                                       Telephone No. (312) 321-4200
                                       Telefacsimile No. (312) 321-4299

                                       Counsel for Plaintiff




                                       21
Case 8:18-cv-02608-SDM-AAS Document 33 Filed 12/10/18 Page 22 of 22 PageID 972




                                CERTIFICATE OF SERVICE


          I HEREBY certify that on December 10, 2018, I electronically filed the foregoing

    document with the Clerk of the Court CM/ECF.



                                                     /s/ Alejandro J. Fernandez
                                                        Alejandro J. Fernandez




                                               22
